COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Bumgardner and
           Senior Judge Hodges


KARIN STEINMANN
                                           MEMORANDUM OPINION *
v.   Record No. 1117-00-1                      PER CURIAM
                                            NOVEMBER 21, 2000
STEVEN F. BUCK


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   William F. Rutherford, Judge

           (Kristen D. Hofheimer; Charles R. Hofheimer;
           Charles R. Hofheimer, P.C., on brief), for
           appellant.

           (Mary G. Commander, on brief), for appellee.


     Steven F. Buck and Karin Steinmann are the parents of a minor

child.   Upon Buck's motion, the trial judge declined to exercise

further jurisdiction over matters pertaining to custody of the

parties' child and found that the 24th Judicial District Court of

Jefferson Parish in the State of Louisiana is a more appropriate

forum pursuant to Code § 20-130.   Steinmann appeals that decision.

She contends the trial judge erred in:   (1) applying Code § 20-130

to decline jurisdiction because the matter is an appeal from the

Norfolk Juvenile and Domestic Relations District Court ("Norfolk

J&DR Court"), and the Norfolk Circuit Court is the appellate court

for such matters; (2) declining to hear an appeal of right from a

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
decision rendered in the Norfolk J&DR Court; (3) finding the

Louisiana court is a more appropriate forum where a final order

has been entered in the Norfolk J&DR Court, where both parties and

the guardian ad litem agreed to subject matter jurisdiction in the

Norfolk J&DR Court, and where the child resides in Louisiana only

as a result of the Norfolk J&DR Court's order, which is before the

trial court on appeal.   Upon review of the record and briefs of

the parties, we conclude that Steinmann's appeal is without merit.

Accordingly, we summarily affirm the decision of the trial judge.

Rule 5A:27.

                             BACKGROUND

     The parties were married in 1991 and were divorced by decree

entered on December 21, 1998 in the 24th Judicial District Court

of Jefferson Parish of the State of Louisiana ("Louisiana District

Court").   The divorce decree indicated the parties had "verbally

worked out" custody and visitation.    The record indicates the

parties had agreed that Steinmann would have physical custody of

the child, with the child residing with her during the school year

and visiting Buck during the summer.

     While the child was visiting Buck during the summer of 1999,

a dispute arose between the parties as to when the child would be

returned to Steinmann.   Steinmann retrieved the child from

Louisiana and returned to Norfolk, where she was temporarily

living while her husband was in a military training school.

Steinmann's residence was in Germany at that time.

                               - 2 -
     In June 1999, a judge of the Louisiana District Court entered

an order demanding that Steinmann return the child to Buck.    Buck

then filed a petition in the Norfolk J&DR Court for the

enforcement of the Louisiana District Court order and for custody

of the child.   The Norfolk J&DR Court determined it had

jurisdiction to hear the case pursuant to Code §§ 16.1-241(A)(3),

20-126 and 20-128 based on the following reasons:   (1) both

parties submitted themselves to the jurisdiction of the court by

filing petitions there; (2) both parties, under oath, verbally

submitted themselves to the court's jurisdiction; (3) the parents

and the child were physically present in Norfolk when Buck filed

his petition for custody; (4) Steinmann was personally served with

process in Norfolk; (5) both parties submitted themselves to the

court's jurisdiction by making general appearances; and (6) the

guardian ad litem agreed that it was in the child's best interests

to submit the child to the jurisdiction of the court.

     The Norfolk J&DR Court awarded primary physical custody of

the child to Buck and established a visitation schedule for

Steinmann.   The child has resided in Louisiana with Buck since

August 1999, and Steinmann returned to Germany.

     Steinmann appealed the decision to the Norfolk Circuit Court.

The guardian ad litem filed a motion to dismiss the appeal based

on the circuit court's lack of subject matter jurisdiction or, in

the alternative, he requested that the circuit court decline to



                               - 3 -
exercise jurisdiction pursuant to Code § 20-130.      Buck also filed

a motion to dismiss.

     By order entered on April 19, 2000, the trial judge found

that the Norfolk Circuit Court has jurisdiction over this custody

action as appealed from the Norfolk J&DR Court because the Norfolk

J&DR Court had jurisdiction over the petitions of the parties at

the time they were filed.   However, the trial judge also found

that neither the parents nor the child are "currently physically

present" in Virginia.    Moreover, neither the parents nor the child

"have significant contacts" with Virginia.      The trial judge

further found the child has been residing continuously in

Louisiana with Buck since August 1999, with the exceptions of

visits with Steinmann.   The judge concluded that the Louisiana

District Court, which has jurisdiction over the location where the

child currently resides, "is a more appropriate forum."

Considering the best interests of the child, and in accordance

with Code § 20-130, the trial judge declined to exercise

jurisdiction over the custody action and dismissed the action.     He

further directed the clerk of the court to notify the Louisiana

District Court of the court's finding.

                               ANALYSIS

     The Norfolk Circuit Court has jurisdiction over this

custody case as appealed from the Norfolk J&DR Court.       Code

§§ 16.1-136, 16.1-296 and 17.1-513.       However, Code § 20-130

provides, in pertinent part:

                                - 4 -
          A. A court which has jurisdiction under [the
          Uniform Child Custody Jurisdiction Act] to
          make an initial or modification decree may
          decline to exercise its jurisdiction any
          time before making a decree if it finds that
          it is an inconvenient forum to make a
          custody determination under the
          circumstances of the case and that a court
          of another state is a more appropriate
          forum.

               *    *    *    *    *    *    *

          C. In determining if it is an inconvenient
          forum, the court shall consider if it is in
          the interest of the child that another state
          assume jurisdiction. For this purpose it
          may take into account the following factors,
          among others:

          1. If another state is or recently was the
          child's home state;

          2. If another state has a closer connection
          with the child and his family or with the
          child and one or more of the contestants;

          3. If substantial evidence concerning the
          child's present or future care, protection,
          training, and personal relationships is more
          readily available in another state; and

          4. If the parties have agreed on another
          forum which is no less appropriate.

     "The paramount consideration for a trial court, even on the

determination of the most convenient forum to decide child

custody and visitation, is the child's welfare."     Farley v.

Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796 (1990).

          In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests. A trial
          court's determination of matters within its
          discretion is reversible on appeal only for


                              - 5 -
          an abuse of that discretion, and a trial
          court's decision will not be set aside
          unless plainly wrong or without evidence to
          support it.

Id. at 328, 387 S.E.2d at 795.     Thus, when "a trial court makes

a determination which is adequately supported by the record, the

determination must be affirmed."     Id. at 328, 387 S.E.2d at 796.

See also Johnson v. Johnson, 26 Va. App. 135, 144, 493 S.E.2d

668, 672 (1997).   Furthermore, in our review of a trial judge's

custody decision, we view the evidence in the light most

favorable to the prevailing party below.     See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992).

     Credible evidence supports the trial judge's decision.     The

parties' divorce decree was entered in the Louisiana District

Court in 1998.   The decree stated that the parties had "verbally

worked out [child] custody and visitation."    On June 23, 1999,

after Steinmann removed the child from Buck's possession in

Louisiana and in violation of the parties' oral visitation

agreement, a judge of the Louisiana District Court entered an

order demanding that Steinmann return the child to Buck.

Because Steinmann had returned to Norfolk with the child, Buck

requested the Norfolk J&DR Court to enforce the Louisiana court

order and to award custody of the child to him.    The child has

resided in Louisiana with Buck, in a locale within the

jurisdiction of the 24th Judicial District Court of Jefferson

Parish, since the Norfolk J&DR Court issued its ruling in August


                                 - 6 -
1999.    Therefore, the Louisiana court has "a closer connection

with the child" and his father, one of the contestants.       See

Code § 20-130(C)(2).

        Furthermore, neither the parents nor the child currently

have any significant contacts with Norfolk, Virginia.       During

the proceedings in the Norfolk J&DR Court, Steinmann was only

temporarily living in Norfolk while her husband attended a

training school.    None of the parties reside in Norfolk.

Moreover, the parties and the guardian ad litem agreed to the

jurisdiction in the Norfolk J&DR Court.    Neither Buck nor the

guardian ad litem agreed to the jurisdiction of the Norfolk

Circuit Court.

        Furthermore, the 24th Judicial District Court of Jefferson

Parish has jurisdiction over the location where the child

currently resides.    Thus, "substantial evidence concerning the

child's present or future care, protection, training, and

personal relationships is more readily available" in Louisiana.

Code § 20-130(C)(3).

        Steinmann contends she has an absolute right to appeal the

decision of the Norfolk J&DR Court and that she cannot appeal

that court's decision to the Louisiana District Court.      However,

             an appeal from the juvenile court must be
             heard de novo by the circuit court. Code
             § 16.1-136. "'A de novo hearing means a
             trial anew, with the burden of proof
             remaining upon the party with whom it rested
             in the juvenile court.'" A trial de novo in
             the circuit court "annuls the judgment of

                                 - 7 -
          the [juvenile court] as completely as if
          there had been no previous trial . . . and
          . . . grants to a litigant every advantage
          which would have been [available to the
          litigant] had the case been tried originally
          in [the circuit] court." "'A court which
          hears a case de novo, which disregards the
          judgment of the court below, which hears
          evidence anew and new evidence, and which
          makes final disposition of the case, acts
          not as a court of appeals but as one
          exercising original jurisdiction.'"

Fairfax County Dep't of Family Servs. v. D.N., 29 Va. App. 400,

406, 512 S.E.2d 830, 832 (1999) (citations omitted).   Because

the Norfolk Circuit Court would conduct a "trial anew,"

disregarding the judgment of the Norfolk J&DR Court and hearing

the evidence anew "as if there had been no previous trial,"

Steinmann is not prejudiced by having the custody case heard in

the Louisiana District Court.

     For these reasons, we hold that the trial judge did not

abuse his discretion in finding that the 24th Judicial District

Court of Jefferson Parish in the State of Louisiana would be a

more convenient forum to hear this custody case and in refusing

to exercise further jurisdiction in this matter.   We therefore

affirm the trial judge's decision.

                                                   Affirmed.




                                - 8 -